DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges Request for Continued Examination and response of amendments/arguments filed 5/9/22.  The arguments set forth are addressed herein below.  Claims 1-23 remain pending and Claims 1, 3, and 5 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 suggests wherein the recording of the play is stored in a local buffer and retrieved at the time when the image of the user is captured to generate the video clip, the image of the user is linked to a specific video frame within the video clip, wherein the specific video frame identified to correspond corresponds with a time frame when the image of the user was captured.  However, the specification fails to disclose such limitations.  Paragraph 28 discloses “In such implementations, when the user input for capturing an image of the user is detected at the HMD, the HMD sends a signal to an image capturing device to capture the image of the user as the user is interacting in the 
physical space and stores the image in a local buffer with a time code.  Once the game play is over, the computing device retrieves the recorded game play for the video game, and links the image of the user to the identified portion.  For instance, the image of the user may capture the user's reaction when the user wins a car race in the video game.  The user's reaction may be captured in an image or in a video or audio format.  As part of linking, the computing device may identify a video clip from the recorded game play of the video game (e.g., a portion of the recorded game play where the user wins the car race) that corresponds with the user interaction (e.g., the user's celebratory jump or wave) captured in the image of the user.  The video clip may be identified using the time code associated with the image.”  Such disclosure teaches that once the game play is over the recorded game play for the video game is retrieved and linked to the captured image.  The original specification fails to teach at least “the recording of the play ….. retrieved at the time when the image of the user is captured to generate the video clip”.
	Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites the limitation "the recording of the play" in line 2; however, there is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 2014/0364197) in view of Tokunaga (WO 2016/080005 A1)(please refer to the WIPO translation).
Claim 1:  Osman discloses a method for processing content for head mounted display (HMD) use, comprising: providing images of a virtual reality (VR) scene of a video game (simulation) as video frames (¶ 92-93) for rendering on a display screen of the HMD (102), the images of the VR scene generated in response interactions (commands or controller inputs - ¶ 42, 73, 92, 98) received during play of the video game (simulation), from a user wearing the HMD; the video game received from a user wearing the HMD (Figs. 6a-12, ¶ 39-42, 48-54, 56, 59-66); and generating a signal to activate an image capturing device to capture an image of the user while the user is interacting in a physical space during the play (Figs. 4-6, ¶ 47, 53-58, 60-62), wherein the image capturing device is external to the HMD and is oriented toward the user.  Osman teaches generating a signal to activate an image capturing device (108) to capture an image of the user interacting in a physical space, wherein the image capturing device is external to the HMD and is oriented toward the user; processing the image of the user received from the image capturing device (¶ 41-43, 49, 57-58).
	Osman teaches the above, but lacks explicitly suggesting wherein the processing includes associating the image of the user to a portion of the play of the simulation (e.g. game play of the video game), and automatically generating a video clip to include the portion of the play with the associated image of the user and sharing the video clip generated with the image of the user with other users.  At least Osman teaches that various modifications can be applied without departing from the overall scope of the claimed invention (¶ 117) and teaches pausing the game such that the user can share game image clips (¶ 62-66).  An analogous art of Tokunaga teaches processing includes associating the image of the user to a portion of the play of the simulation (e.g. game play of the video game)(page 24:paras 1-2 discloses a portion of play pertaining to an event such as a goal event, wherein the portion of play is defined as 5 second before the ball enters the goal and 5 second after the ball enters the goal), and automatically generating a video clip (the image of user is linked to a start frame and/or end frame within a video clip – pages 31, 34-36 e.g. start frame and end frame represent the video clip) to include the portion of the play with the associated image of the user (Figs. 11-12, see above, page 25:para 3-page 26:para 1, pages 34-35) and sharing the video clip generated with the image of the user with other users (page 8:para 2, page 13:para 2, page 14:para 3, pages 18-20, page 24:paras 1-2, page 27:para 2, pages 34-35, page 37, page 38 (composite image can include current game scene), pages 42-43 (share with portion of play to others others)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shared image clip means of Osman with the processing sharing means of Tokunaga to provide an improved gaming experience by improving the interest of the presentation to the user.  Such a modification would allow gamers to share experiences with other users; thereby making the overall experience more enjoyable.
Claim 2:  Tokunaga teaches wherein associating the image includes linking the image of the user to a specific video frame of a recording of the play, the linking of the image to the specific video frame and the recording are stored in a local buffer (page 17-18 (the replay data (represents a period from the start of the game to the end of the game)), pages 19-20) during play (pages 19-21, 31, 34-36, Figs. 11-12 and descriptions thereof).
Claim 4:  Osman teaches the video clip of the recorded game play being predefined or user-defined (Figs. 7a-c and descriptions thereof).  Tokunaga teaches a length of the video clip of the recorded game play is predefined or user-defined (pages 31, 34-36, example start and end frame of a goal scene).
Claim 5:  Tokunaga teaches wherein the other users are identified from a social network of the user or from a game network to which the user belongs or from a game network site, or from a website (see above, pages 40-43, Fig. 14).
Claim 6:  Osman in view of Tokunaga teaches wherein processing the image includes associating one or more rendering characteristics to the image of the user and modifying one or more rendering characteristics of the images of the VR scene included in the portion of the play to which the image of the user is associated, the processing of the image causes the images of the VR scene of the simulation to fade out of view and the image of the user to be brought into view (Tokunaga teaches clipping the user of focus from the other users (rendering of the images of the user) and rending images of the VR scene from out of view such that some images are faded out of view while the image of the user is brought into view), page 27-30, 32-35, Figs. 7-8 and 11-12).
Claim 8:  Osman teaches wherein the signal to activate the image capturing device is generated in response to a user input provided at a user interface associated with the HMD, during play of the simulation (Figs. 4-6, ¶ 47, 53-57, 60-62).
Claim 9:  Osman teaches wherein the user input is a gesture input that includes a forward swipe, a button press, a single tap, a directional swipe, a double tap, a finger press, or any combinations thereof (¶ 54).

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 
Applicant argues:
“Tokunaga does not cure the deficiencies of Osman. Specifically, Tokunaga does not explicitly suggest or teach the amended feature of generating a video clip to include the portion  
of the recording of the play of the simulation with the image of the user and sharing the video clip with other users. 
The Examiner is identifying the replay data of Tokunaga to be equivalent to the video clip generated for the portion of the play that includes the image of the user. The replay data, as the Examiner has correctly identified, is a complete recording of the game play of the video game (i.e., from the start of the game to the end of the game) and is not a portion of the recording that includes the image of the user. Consequently, the content that is shared with other users is the recording of the entire play of the game and not a portion in which the image of the user is associated. 
In the claimed embodiment, as part of processing the image of the user captured while user is interacting in a physical space during the play of the video game, a video clip is automatically generated for a portion of the recording of the video game in which an image of the user is associated with a particular frame of video recording (dependent claim 3 limitation). The generated video clip of the portion of the recording is shared with other users, instead of the whole recording, as taught in Tokunaga.”
	However, the examiner respectfully disagrees.  Tokunaga does teach recording the complete game; however, only a portion of play of the game in which the image of the user is associated with is shared with other users.  Particularly, Tokunaga teaches processing includes associating the image of the user to a portion of the play of the simulation (e.g. game play of the video game)(page 24:paras 1-2 discloses a portion of play pertaining to an event such as a goal event, wherein the portion of play is defined as 5 second before the ball enters the goal and 5 second after the ball enters the goal), and automatically generating a video clip (the image of user is linked to a start frame and/or end frame within a video clip – pages 31, 34-36 e.g. start frame and end frame represent the video clip) to include the portion of the play with the associated image of the user (Figs. 11-12, see above, page 25:para 3-page 26:para 1, pages 34-35) and sharing the video clip generated with the image of the user with other users (page 8:para 2, page 13:para 2, page 14:para 3, pages 18-20, page 24:paras 1-2, page 27:para 2, pages 34-35, page 37, page 38 (composite image can include current game scene), pages 42-43 (share with portion of play to others others)).
	At least based on the above, the prior art rejection has been clarified and/or amended to reflect the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715